Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 1 of 30



                         EXHIBIT 3
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 2 of 30




                   DECLARATION OF AMY ZEIDAN, MD

I, Amy J. Zeidan, MD, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

      1.     I make this declaration based on my personal knowledge except where

I have indicated otherwise. If called as a witness, I could and would testify

competently and truthfully to these matters.

      2.     I am an assistant professor in the Department of Emergency Medicine

at Emory University School of Medicine in Atlanta, Georgia. I am also an

attending physician in the Emergency Department at Grady Hospital in Atlanta. I

have held these positions since July 2019. Previously, I was a clinical instructor in

the Department of Emergency Medicine at the University of Kentucky. I am

Board-Certified in Emergency Medicine.

      3.     I received my MD at George Washington University and completed

my residency in Emergency Medicine at the University of Pennsylvania, where I

was chief resident from 2017-2018. I completed an Emergency Ultrasound

Fellowship at the University of Kentucky.

      4.     In addition to my practice as an emergency room physician and my

professorship at Emory Medical School, I completed training on Forensic Medical

Evaluations for Asylum Seekers through Physicians for Human Rights in 2015 and

2016. I was the Executive Director of Education at the Philadelphia Human Rights


                                          1
         Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 3 of 30




Clinic from 2016-2018 and am currently co-Director of the Human Rights Clinic at

Emory. I have conducted over 50 evaluations of asylum seekers throughout

Pennsylvania and Georgia, including individuals detained in Stewart ICE

Detention Center in Lumpkin, Georgia (“Stewart”). As part of that work, I have

visited Stewart to evaluate individuals and reviewed medical records for nine

individuals, including records of medical care provided during their time in ICE

detention. I have published on best practices of forensic medical evaluations and

my research focuses on barriers to acute care for refugees, asylees, and other

immigrant populations.

      5.      As an Emergency Medicine physician at Grady Hospital, I evaluate

and treat patients with COVID-19 on a daily basis. Since early March 2020 when

the first COVID-19 cases were identified in Metro Atlanta, I estimate that I have

treated over 50 patients who screened positive for symptoms consistent with

COVID-19. I have treated patients with varying severity of symptoms, ranging

from mild symptoms to severe symptoms requiring emergent intubation and

prolonged stays in the intensive care unit. While many critically ill patients are

older than 65 or people with multiple comorbidities including underlying lung

disease and/or immunocompromised, I have also treated healthy patients as young

as their late 20’s requiring intubation and admission to the Intensive Care Unit

(ICU).


                                          2
         Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 4 of 30




        6.    Based on my experience treating COVID-19 patients, and daily

research and review of emerging and rapidly evolving literature, it is my opinion

that ICE detention facilities in Georgia create conditions ripe for an alarming and

rapid spread of COVID-19. Based on my review of ICE’s Guidance on COVID-

19,1 it is my opinion that the measures described to mitigate the spread of COVID-

19 in detention centers are inadequate to protect detained individuals for the

reasons outlined below. When COVID-19 disease spread occurs within ICE

detention centers, there are few options to contain the spread. The first concern is

that many individuals with COVID-19 may be asymptomatic but nonetheless

contagious. Similarly, they may have very mild symptoms or symptoms that are

less common with COVID-19, including gastrointestinal symptoms like diarrhea.

Symptoms can present anywhere from 2 to 14 days after exposure/infection. As

such, they can expose other detained individuals, as well as staff of the facility, to

the virus before anyone is aware of their symptoms.

        7.    In fact, a number of patients I have treated in the Emergency

Department presented with non-COVID-19 related symptoms but were found to

have imaging findings (chest X-ray or CT scans of their chests) highly consistent

with COVID-19. Others have presented with gastrointestinal symptoms only,



1   https://www.ice.gov/coronavirus

                                           3
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 5 of 30




including vomiting or diarrhea, rather than the classic symptoms of fever and

respiratory symptoms. A small percentage of patients have presented with hypoxia

requiring oxygen/intubation despite having no respiratory symptoms. Only half of

the patients with COVID-19 had a fever at the time of admission. Thus, assessing

individuals who are detained for fever and respiratory symptoms only will exclude

many individuals who have COVID-19. Finally, as community spread is highly

prevalent now, assessing individuals for travel to high risk areas is no longer as

helpful or clinically relevant.

      8.     From my work with individuals detained by ICE, I am aware that

many detained immigrants with medical conditions are placed in medical isolation,

which is equivalent to solitary confinement. In the context of COVID-19, this

practice is unsafe. Placing an individual with significant medical needs in isolation

exacerbates underlying medical conditions and places them at additional risk of

being unable to call for help. This is an unacceptable and potentially deadly form

of quarantine given the rapid and severe progression of COVID-19 in affected

individuals. I have treated COVID-19 patients who have gone from stable, not

requiring oxygen, to needing intubation and subsequent care in an ICU on a

ventilator within 24 hours. Individuals with concerning or confirmed symptoms

must be watched closely, with adequate access to medical care that is simply not

available in ICE detention facilities.


                                          4
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 6 of 30




      9.     Moreover, the disease can progress over a period of 14 days, and

patients can have symptoms for more than 14 days. This requires close observation

and safe isolation for over 14 days in many cases. Safe isolation in this case would

require continuous monitoring of an individual in isolation with vital sign

monitoring every 2-4 hours depending on their condition, consisting of evaluation

of temperature, blood pressure, heart rate, and oxygen levels at these intervals.

Conditions of the room would consist of continuous access to hydration, three

nutritionally adequate meals, and access to medications for specific symptoms (ex.

Tylenol for temperature control and analgesia). Most detention facilities do not

have the space or staff to safely isolate all patients with symptoms for this period

of time.

      10.    I am also concerned that the Georgia ICE detention centers lack

sufficient Personal Protective Equipment (PPE) to adequately protect personnel

against the spread of COVID-19 and contain the spread of the disease. Indeed, it

has been difficult for the top trauma centers and busiest hospitals in the state—

including Grady Hospital—to obtain sufficient supplies, as there are national

shortages. Appropriate protection requires all individuals in contact with suspected

COVID-19 patients to be trained in appropriate donning and doffing of PPE. When

I am caring for COVID-19 patients, for my safety, I have been instructed to wear a

head covering, N95 mask with a surgical mask covering the N95 mask, goggles, a


                                          5
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 7 of 30




gown, shoe coverings, and two sets of gloves. I have gone through specific training

on how to apply and remove PPE to avoid contamination of other sources. All

individuals working with suspected COVID-19 individuals should be following

this protocol to protect themselves and others.

      11.    It does not appear that ICE facilities are following similar protocols

and are thus placing their employees and all detained individuals in danger. In

addition, all employees and detained individuals should have regular access to

appropriate hygiene products, including hand sanitizer, and should follow social

distancing mandates by staying at least 6 feet apart. Based on reports of conditions

in the Georgia ICE detention centers, Stewart, Irwin County Detention Center

(“Irwin”), and Folkston ICE Processing Center (“Folkston”), I have serious

concerns about the availability of hygiene products.

      12.    In addition, the Georgia ICE detention centers are geographically

isolated from appropriate levels of medical care. Individuals with severe diseases

like COVID-19 require an intensive care unit with appropriate medical equipment

and staff. Stewart is at least one hour away from a facility where this level of care

could be provided—Piedmont Columbus Regional Midtown Hospital in

Columbus, Georgia (40 miles from Stewart) or Phoebe Putney Memorial Hospital

in Albany, Georgia (53 miles from Stewart). Notably, Phoebe Putney is currently

experiencing a Coronavirus outbreak and has severe limitations in caring for


                                          6
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 8 of 30




additional COVID-19 patients. Current data indicate that 16 people have died due

to COVID-19 at Phoebe Putney alone, and Albany, Georgia, has the highest per

capita COVID-19 infection rate in the state. Southwest Georgia Regional Medical

Center is located about 22 miles from Stewart in Cuthbert, Georgia; however, this

is a critical access hospital with essentially no long term ICU beds. Critical access

hospitals are generally located in rural areas where the access to nearby hospitals is

extremely limited. They have fewer than 25 beds and are designed to care for

patients who will require fewer than 96 hours of care; importantly, even if some

have ICU-type beds, those are designed for short term treatment and do not

provide capacity for the type of long term treatment required for COVID-19

patients. Critical access hospitals provide excellent quality care, but are not

designed to care for critically ill patients; they are designed to stabilize and transfer

critically ill patients. For reference, Grady Hospital has 961 hospital beds including

approximately 60 ICU beds.

      13.    The nearest hospital to Irwin with ICU capabilities is Tift Regional

Medical Center, approximately 18 miles away. Tift Medical Center has 181

hospital beds, including 20 ICU beds. As a regional hospital, it serves 12 counties.

A coronavirus outbreak in any of these counties would overwhelm the hospital and

its ICU beds, as we have seen at Phoebe Putney. Even more concerning, the

nearest hospital to Folkston detention center with ICU capabilities is Southeast


                                            7
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 9 of 30




Georgia Health System in Camden with only 40 beds, including 5 ICU beds,

approximately 26 miles away. Patients would likely require initial transport or

transfer to Southeast Georgia Health System – Brunswick with 300 beds, including

24 ICU beds, which is about 45 miles away.

      14.    It cannot be overstated that critical access and regional hospitals

provide high quality care to all patients. However, critical access hospitals are not

designed for high volumes of sick patients. Regional hospitals do not have as many

specialty services necessary to treat COVID-19 patients as urban hospitals and

serve such a large number of patients that they may quickly reach capacity. A

coronavirus outbreak would overwhelm these systems, and many critically ill

patients would require transfer to tertiary/quaternary hospitals.

      15.    It is important to remember that the nature of community spread

means that without appropriate measures, just one person with COVID-19 can

spread the disease to an entire community. An outbreak in one of the Georgia

immigration detention centers would overwhelm the capacity of local hospitals.

With the worsening shortage of PPE, providers, hospital capacity, and ICU

resources like ventilators, it is impossible to know when specific hospitals in

Georgia will run out of any of these necessary resources. However, predictions in

Georgia suggest all hospital resources will be used by April 22, 2020, and that we

currently have an ICU bed shortage of 755 beds and 1,075 ventilators.


                                          8
      Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 10 of 30




      16.    Additionally, the distance and time required to transfer individuals

from one of the three Georgia detention centers to any of these hospitals can be

significant. First, a call is made to local/regional Emergency Medical Service

(EMS) providers. An available unit must be contacted and directed to the location.

Upon arrival, they must stabilize the patient and transfer them to the closest facility

with appropriate resources (i.e. an ICU) that is not on diversion, meaning that they

are so full that they can no longer take additional patients from ambulance crews.

The CDC recommendations for transport of patients suspected of having COVID-

19 by EMS are appropriately robust, and aim to protect the EMS providers, the

patient, and all transfers thereafter. As a result, appropriate cleaning time and

protective equipment will severely increase the transfer time and limit the number

of units available for transporting patients to the hospital, and between hospitals. In

consideration of all of these measures, the concern is that by the time a detained

individual can be transferred appropriately, it may be too late. The danger that this

lengthy process presents is compounded when individuals in detention do not have

immediate access to adequate medical attention.

      17.    I have reviewed the declarations of Jaquelinne Murillo Figueroa,

Meredyth Yoon, and Alexis Ruiz, attorneys who have visited Stewart, Folkston,

and Irwin, respectively. Based on the information set forth in these declarations,

the current practices of these detention centers with respect to entry of legal


                                           9
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 11 of 30




visitors and for staff personal hygiene measures are inadequate to limit the spread

of COVID-19. According to these declarations, legal visitors are not required to

engage in recommended hygienic practices such as washing their hands or using

hand sanitizer despite the risk of sharing items that might carry COVID-19, such as

documents or pens, with detained individuals. Nor are legal visitors provided with

or required to wear PPE. Officers at the detention center are also failing to take

recommended precautions such as wearing even the bare minimum of PPE such as

gloves or masks. Legal visitors and staff are congregating in close quarters with

each other and with detained individuals. As community spread is our biggest

threat, following appropriate CDC recommendations is paramount. Anything but

strict adherence to these guidelines poses a serious threat to all individuals.

      18.    All three declarants report that they had to have their temperatures

taken and answer some questions about exposure risk before entering the facilities.

As explained above, COVID-19 can be present and transmitted even when an

infected individual is asymptomatic and afebrile, and increasing community spread

in the United States renders questions about travel irrelevant. These measures are

unlikely to prevent transmission of the virus by a legal visitor and moreover could

increase transmission. The only safe mechanism for screening individuals prior to

entering a facility is through testing.




                                          10
      Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 12 of 30




      19.    In addition, I have reviewed the declaration of Laura Rivera,

summarizing calls that Southern Poverty Law Center’s detainee helpline has

received over the last two weeks from all three Georgia facilities and notes from

her tours of Stewart and Irwin in 2018. Based on this declaration, the living

conditions at Stewart and Irwin are ripe for the spread of disease. The living

conditions described are typical congregate environments where detainees sleep in

large groups with less than six feet of space between beds. Throughout the day,

individuals detained in these facilities must congregate within six feet of each other

to access various services and activities. As we know from data in other countries,

the only successful mitigation strategy is to self-isolate, and socially distance at

least 6 feet apart. These reported conditions will actually increase rather than

decrease the spread of disease.

      20.    Individuals detained at all three facilities reported a lack of

information about COVID-19 and how to protect themselves. Especially

concerning was the reported remark of an officer at the detention center that the

critical protection of social distancing does not apply in detained settings, implying

that detainees and employees may be misinformed or lack appropriate information.

To the contrary and as stated previously, social distancing is the most effective

measure we have found to prevent the rapid spread of COVID-19; the importance

of this measure does not diminish in the context of detention.


                                          11
      Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 13 of 30




      21.    According to Laura Rivera’s declaration, callers to SPLC’s helpline

also reported that individuals who display well-known symptoms of COVID-19

such as a cough are returned to the congregate housing units on the same day that

they are taken to receive medical attention. Understandably, almost all facilities,

including detention facilities, are not designed to appropriately protect individuals

during a pandemic like this. Detainees in this situation have few options other than

return to normal housing, or be placed in solitary confinement. Both options are

highly unsafe to the individual or community.

      22.    Finally, I have reviewed ICE guidance on COVID-19 detention

policies dated March 27, 2020. The measures described there are impracticable and

also fail to effectively mitigate the risk of transmission and spread. As explained

above, the only truly effective measure is social distancing and diligent hand

hygiene. The March 27 guidance contemplates an amount of PPE for detention

center staff that simply does not exist. Even if there was a sufficient supply of PPE,

the guidance falls short of the only true way of determining whether an individual

has contracted the virus and can therefore spread it: blanket testing. Such

measures, though, are impossible as we do not have the number of tests needed to

test every individual in detention and every staff member, officer, and visitor upon

entry. The only appropriate measure is to release individuals so that they can

practice social distancing.


                                         12
      Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 14 of 30




      23.    Based on the above information, Stewart, Irwin, and Folkston are

failing to implement adequate COVID-19 infection control measures. It is my

opinion based on review of ICE guidance, the above-referenced declarations, and

my treatment of COVID-19 patients, ICE is unable to implement adequate

measures to prevent the transmission of COVID-19 to these detention centers and

its spread among the populations detained there.


Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is
true and correct.

Executed this 2nd
              ___ day in April, 2020 in Atlanta, Georgia.


_________________________

Dr. Amy Zeidan, MD




                                         13
Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 15 of 30



                          EXHIBIT A
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 16 of 30



                                 CURRICULUM VITAE
                                   AMY J ZEIDAN

                                                                            Revised: 2/21/20

1. Name:             Amy J Zeidan

2. Office Address: Department of Emergency Medicine
                   49 Jesse Hill Jr. Drive SE
                   Atlanta, GA 30303

                     Tel: 267-324-7326
                     Fax: 404-688-6531

3. Email:            ajzeida@emory.edu

4. Citizenship:      United States of America

5. Current Titles and Affiliations:

       a. Academic Appointments:

         i. Primary Appointment:

       Assistant Professor, Department of Emergency Medicine, Emory University School of
       Medicine, Atlanta, GA, 07/2019-Present

        ii. Joint and Secondary Appointments:

       b. Clinical Appointments:

       Attending Physician, Grady Memorial Hospital, Atlanta, GA, 07/2019-Present

       c. Administrative Appointments

6. Previous Academic and Professional Appointments:

       Clinical Instructor, Department of Emergency Medicine, University of Kentucky,
       07/2018-07/2019

7. Previous Administrative and/or Clinical Appointments:

8. Licensures/Boards:

   Pennsylvania State Board of Medicine, 2014-2018
   Federal Drug Enforcement Agency, 2017-Present
        Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 17 of 30



   Kentucky Board of Medical Licensure, 2018-2018
   Georgia Composite Medical Board (Physician), 2019

9. Specialty Boards:

   American Board of Emergency Medicine, 2019-2020

10. Education:

   08/04-05/08, BA Biology, Gustavus Adolphus College, St. Peter, MN
   06/08-07/10, Fellow, National Institutes of Health Postbaccalaureate Intramural Research
   Training Award (IRTA), Bethesda, MD
   08/10-06/14, MD, George Washington University, Washington, D.C.

11. Postgraduate Training:

   07/14-06/18, Emergency Medicine Residency, University of Pennsylvania, Philadelphia, PA,
   Program Director Dr. Francis DeRoos/Dr. Lauren Conlon
   *Chief Resident 04/17-05/18

   07/18-06/19, Emergency Ultrasound Fellowship, University of Kentucky, Lexington, KY,
   Fellowship Director Dr. Jacob Avila

12. Continuing Professional Development Activities:

  1. Physicians for Human Rights Asylum Training, NYC, NY, 05/16 & 10/17

  2. ARMED Research Course, Society for Academic Emergency Medicine, 08/18-05/19

  3. Clinical Teaching Course, University of Kentucky, Lexington, KY, 08/18-05/19

  4. IDN Thought Leader Fellowship, The Op Ed Project, Atlanta, GA, 09/19

13. Military or Government Service

14. Committee Memberships:

   a.   National and International:

  1. Member at Large, Hospital of the University of Pennsylvania Housestaff Governing
     Council, 06/16-06/17

  2. Executive Director of Education, Philadelphia Human Rights Clinic, 12/16-06/18
        Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 18 of 30



  3. Treasurer, Awards Co-Chair, CORD Liaison, Resident Representative, and Member,
     Academy for Advancement of Academy for Women in Academic Emergency Medicine,
     SAEM, 09/18-Present

  4. Co-Chair Finance, Director FemInEM Forward, FemInEM, 07/17-Present

  5. Committee Member Consensus Conference & Population Health Advocacy Group, Social
     Emergency Medicine Section, SAEM, 6/18-Present

  6. Member, Research Committee, North American Society of Refugee Healthcare Providers,
     09/19-Present

  7. Executive Board Member, Young Physicians Initiative (YPI), Doctor for a Day Leader
     (2020 Conference), 09/19-Present

  8. Member, Georgia State University Prevention Research Center (GSU PRC) Community
     Advisory Board, 10/19-Present


   b.   Institutional

        Trauma Informed Care Committee, 10/19-Present


15. Peer Review Activities:

   a. Grants:
                  a. National and International

                  AWAEM Internal Research Funding Grant Reviewer, 2/2020

                  b. Regional
                  c. Institutional

   b. Manuscript Reviewer:

        Canadian Journal of Emergency Medicine (ad hoc reviewer), 2018
        Cureus (ad hoc reviewer), 2018
        World Journal of Emergency Medicine, 2019
        American Journal of Emergency Medicine (ad hoc reviewer), 2019
        Harvard Human Rights (ad hoc reviewer), 2019
        JAMA Open (ad hoc reviewer, 2019
        Journal of Forensic and Legal medicine, 2020

   c. Conference Abstracts:
        Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 19 of 30



   SAEM 2020 Abstract Reviewer, January 2020


16. Consultantships/Advisory Boards:

  1. Author, Quiz for Cause Champion, Rosh Review. Oversee and develop Quiz for Cause
      Question Banks including Human Trafficking, Sexual Assault, and Firearm Injury
      Prevention. Co-Developer of Point of Care Ultrasound Question Bank.

  2. Co-Founder, Society of Asylum Medicine. Inaugural Society for an emerging field of
     Asylum Medicine. Goal to establish data driven practice guidelines.

17. Editorships and Editorial boards:

18. Honors and Awards

  1. Leonard Tow Humanism in Medicine Award, George Washington University School of
  Medicine & Health Sciences, 05/14

  2. Society for Academic Emergency Medicine Award, George Washington University
  School of Medicine & Health Sciences, 05/14

  3. Chief Residents of the Year, Emergency Medicine Resident Association (EMRA), 04/18

  4. Academy of Emergency Ultrasound (AEUS) Resident Educator of the Year, Society of
     Academic Emergency Medicine (SAEM), 05/18

  5. Resident Travel Grant Award, Academy of Women in Academic Emergency Medicine
     (AWAEM), 05/18

  6. Momentum Award, Academy of Women in Academic Emergency Medicine (AWAEM),
     05/19

  7. Emerging Scholars Award, International Conference on Diversity in Organizations,
     Communities and Nations, 11/2019

  8.    Butterfly/Gates Foundation Global Health Program, 10/2020, Support for purchase and
       ongoing use of Butterfly ultrasound probes in resource limited settings.


19. Society Memberships:

   1. Emergency Medicine Residents’ Association, 2014-2019

   2. ACEP, 2014-Present
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 20 of 30



   3. SAEM, 2014- Present

   4. Society for Refugee Health Care Providers, 2016-Present

   5. International Society for Traumatic Stress Studies, 2016-2017

20. Organization of Conferences:

    FemInEM Conference Planning Committee FIX17, FIX18, FIX19

    Doctors Who Create (DWC) Conference Planning Committee, 12/18-4/19

21. Clinical Service Contributions:

    Co-Director, Human Rights Clinic at Emory, 9/1/2019-Present

22. Community Service

    a. General

       Volunteer Physician Evaluator & Executive Director of Education, Philadelphia Human
       Rights Clinic, >200 service hours, >40 asylum evaluations/affidavits, 6/2014-Present

       Volunteer Physician & Clinic-Co Chief, Penn Center for Primary Care Refugee Clinic,
       2/month with >200 service hours 12/15-6/18

       Volunteer Physician, Puentes de Salud, 1/week with >300 service hours, 12/15-6/18

       Volunteer Physician, Salvation Army Clinic & SHARES Clinic, Monthly Clinic, 9/18-
       5/19

       Volunteer Physician, Grace Village Clinic, 7/19-Present

       Volunteer Physician, Clarkston Community Clinic, 7/19-Present

    b. Media Outreach

23. Formal Teaching

    a. Medical Students

       Ultrasound Instructor, Ultrasound Guided IV’s, Penn Medical School Introduction to
       Clinical Medicine Bootcamp for MSIII’s 2017.

       Ultrasound Instructor, Penn Internal Medicine Residency Orientation 2017, Central Line
       Placement.
  Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 21 of 30




  Ultrasound Instructor, Introduction to Clinical Ultrasound, >12 sessions (>40 hours) of
  instructions for pre-clinical students.

  Ultrasound Instructor, Hands-on Workshop. Philly Ultrafest at Jefferson University,
  2017.

  Ultrasound Instructor, MD814 Ultrasound Lab. University of Kentucky, 8 sessions, >40
  hours


b. Graduate Programs

  i. Residency Programs – Emergency Medicine

   Health Care for Refugee, Immigrant and Asylum Populations. University of
   Pennsylvania Emergency Medicine Conference Grand Rounds, May 2018.

   InnovatED Workshop. University of Pennsylvania Emergency Medicine Conference,
   May 2018.

   Mortality & Morbidity. University of Pennsylvania Emergency Medicine Conference,
   October 2017, February 2018, May 2018.

  Ultrasound instructor, Intern Boot Camp, University of Kentucky Emergency Medicine
  Residency. August & July 2018.

   Pelvic Pain. University of Kentucky Emergency Medicine Conference, November 2018.

   Ectopic Pregnancy. University of Kentucky Emergency Medicine Conference,
   November 2018.


  ii. Other Residency

  Ultrasound Instructor, Internal Medicine Intern Orientation, PIV/CVC insertion, June
  2018

  ii. Undergraduate Programs

  2019 Global Health Case Competition Mentor, University of Kentucky, 2/19

c. Other -Faculty

  Ultrasound Instructor, Hands-on Workshop. Resuscitative TEE Conference at University
  of Pennsylvania, 2018.
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 22 of 30




      Ultrasound Instructor, Hands-on Workshop. Castlefest Ultrasound Education Conference
      2018, Lexington KY.

      Ultrasound Instructor, TEE Workshop at SAEM, Indianapolis, IN, May 2018

      Ultrasound Instructor, TEE workshop, University of Pennsylvania, August 2018

      Ultrasound Instructor, TEE workshop, Miami, FL, February 2018.

      Ultrasound Faculty, Point-of-Care Ultrasound in Resource-Limited Environments
      (PURE) East Africa Emergency Medicine Resident Ultrasound Mentorship Program &
      Bi-weekly Video Review, Monica Akwaso, PGY1 at Mbarara University of Science and
      Technology, Uganda. June 2018-Present.


24. Supervisory Teaching:

          b. Residents

             Asylum Mentor to Dr. Sunny Lee, MD, 2017-2018. Oversaw asylum evaluations
             and affidavits.

             Faculty Mentor to Dr. Kristen Bascombe, 2019-Present

          c. Graduate Students

          d. Medical Students

             Advisor to Dr. Vidya Viswanathan, 2016-2018
             Pediatric Resident at CHOP, Pennsylvania, PA

             Research Advisor to Hannah Bogen, Penn Center for Primary Care Refugee
             Clinic Research Initiative, 2017-Present. Presented work at North American
             Refugee Healthcare Conference, publication under review.

             Discovery Advisor to Maggie Smith, Emory School of Medicine

          e. Undergraduate Students

             Pre-Medical Advisor to Maria Ordinola, Puentes de Salud, 2015-2018.

25. Lectureships, Seminar Invitations, and Visiting Professorships:

    a. National and International
    b. Regional
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 23 of 30




       Barriers to Healthcare for Refugee and Immigrant Patients, Georgia State University
       Nursing School Workshop, February 3, 2020


    c. Institutional

       Healthcare Barriers for Refugees, Refugee Health Training Day, Emory School of
       Medicine, 9/19/2019

       Keynote: Trauma Informed Care, Emory Law School Trauma-Informed Legal
       Services Workshop, 1/25/2020

       Trauma Informed Care Approach with Asylum Seekers, Workshop Facilitator, Emory
       Law School Trauma-Informed Legal Services Workshop, 1/25/2020

       Health & Human Rights of Asylum Seekers in the US, Health & Human Rights Public
       Health Course, Emory School of Public Health, 2/20/2020


26. Invitations to National/International, Regional, and Institutional Conferences:

    a. National and International

      Women’s health screening and mapped community resources for recently resettled
      refugees in Philadelphia. Oral Presentation at the North American Refugee Health
      Conference, June 2018

      InnovatED Feedback Model. Didactic Presentation at CORD Academic Assembly, April
      2019.

      The Unrecognized Trauma Assessment: Why Emergency Physicians Should Learn to
      Perform Medical Asylum Evaluations. Ignite Presentation at the Society for Academic
      Medicine Annual Meeting, May 2019.

       #Shemergency: Recruitment and Retention Strategies for Female Residents. Didactic
       Presentation at the Society for Academic Medicine Annual Meeting, May 2019.

       Resident Led Initiatives, Diversity, Equity and Inclusion, Didactic Presentation at the
       Society for Academic Medicine Annual Meeting, May 2020


    b. Regional

    c. Institutional
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 24 of 30



       Refugees & The ER. Plenary Oral Presentation at the University of Pennsylvania
       Emergency Medicine Annual Research Day, University of Pennsylvania, April 2017.

       Feminist Fight Club. University of Kentucky Women’s Forum, October 2018.

27. Abstract Presentations at National/International, Regional, and Institutional
    Conferences:

     a. National and International:

       Jennifer S. Love, MD, Mira Mamtani MD, Lauren W. Conlon MD, Francis DeRoos MD,
       Amy J. Zeidan MD, Kevin R. Scott MD. Using a Case-Based Blog to Supplement
       Emergency Medicine Education: One Residency’s Experience. Poster at 2017 CORD
       Academic Assembly Poster Session, April 2017.

        Khatri U, Zeidan AJ, Frances Schofer, Lauren Conlon, Kevin Scott, Mira Mamtani,
        Jaya Aysola. Implicit Bias Training in Emergency Medicine Residency: “There’s a right
        answer.” Lightning Oral Presentation at the SAEM Annual Conference, May 2018.

       Pwinica-Worms, W, Li J, Zahalka R, Zeidan AJ, Chan W. SonOlympics: An Innovative
       Ultrasound Review for Preclinical Medical Students. Oral presentation at AIUM, May
       2018.

        Khatri, UG, Bilger, A, Zeidan AJ, Samuels Kalow M, Meisel Z, Delgado KM, South
        EG. Facilitators and Barriers to Healthcare Access after Incarceration: Implications for
        Acute Care. e-Poster presentation at the Society of Academic Emergency Medicine
        Annual Meeting, May, 2019.

     b. Regional

        Zeidan AJ, Khatri U, Munyikwa M, Jones E, Barden-Mejia A, Samuels-Kalow M.
        Refugees & The ER. Lightning Oral Presentation at the SAEM Mid-Atlantic Regional
        Conference, March 2017.

        Khatri U, Zeidan AJ, Frances Schofer, Lauren Conlon, Kevin Scott, Mira Mamtani,
        Jaya Aysola. Implicit Bias Training in Emergency Medicine Residency: “There’s a
        right answer.” Lightning Oral Presentation at the SAEM Mid-Atlantic Regional
        Conference, March 2018.

     c. Institutional

        Khatri U, Zeidan AJ, LaRiviere M, Sanchez S, Lynn J, Weaver L, Shofer F, Todd B,
        Aysola J. “Implicit Bias Training in Graduate Education: “Dissidence Between Bias
        and Reality.” Poster at The University of Pennsylvania Annual Health Equity Week,
        April 2018.
         Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 25 of 30



          Khatri U, Zeidan AJ, Frances Schofer, Lauren Conlon, Kevin Scott, Mira Mamtani,
          Jaya Aysola Implicit Bias Training in Emergency Medicine Residency: “There’s a
          right answer.” Poster at The University of Pennsylvania Annual Health Equity Week,
          April 2018.

          Deshpande N, Zeidan AJ, Barden A, Truchill R, Salva C. OB/GYN referral service to
          enhance internal access to care for refugee women. Poster Presentation at Penn Health
          Equity Week, April, 2019.
          *Best Housestaff Abstract

28. Research Focus

My research currently focuses on healthcare access and barriers for refugees, immigrants, and
asylums seekers. I am specifically interested in ED utilization, transitions of care, and
collaborations with community based organizations. I am also interested in development of
guidelines for asylum evaluation best practices and standards.

29. Grant Support

     a. Previous
     b. Current


Active

AG2020-0000000042 (Zeidan, PI)                              6/1/2020-6/1/2021     0.12 Calendar
SAEMF/Academy for Women in Academic Emergency Medicine (AWAEM)                           $5000
Barriers to Reporting Incidents of Gender and Sexual Harassment in Training and Practice
(BRIGHT)
To understand perceived barriers to reporting sexual and/or gender harassment among
emergency department providers. We will perform semi-structured interviews with emergency
medicine physicians to understand a range of barriers to reporting sexual and gender harassment.
Overlap: There is no overlap with proposed work.

Pending

Emory University Pilot Grant Program (Yaffee, PI)         5/31/2020-5/31/2021 0.12 Calendar
Bidirectional Global Health Disparities Research                                      $25,000
The EMER/I (Electronic Medical Records for Ethiopian Refugees and Immigrants) Project:
Implementation of Emergency Department Triage Screen to Identify and Assess Healthcare
Utilization, Outcomes, and Needs of Ethiopian and Other Immigrants in Atlanta, Georgia.
The proposed research will focus on development and evaluation of a method for identifying
refuses and immigrants within the Emory/Grady healthcare systems electronic health records in
an ethically appropriate manner.
Overlap: There is no overlap with proposed work.
       Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 26 of 30



ENAF/EMF/AFFIRM Research Grant (Zeidan, PI)                   06/01/2020-05/31/2020 0.4 Calendar
Faculty Research Award in Firearm Injury Research                                         $75,000
Application of a Novel SBIRT Model to Reduce Symptoms of PTSD after Gunshot Injury
This project seeks to assess the feasibility of implementing the SBIRT model to screen and/or
treat for PTSD in patient with non self-inflicted gunshot wounds, and to assess the effects of
SBIRT on PTSD symptoms among patients admitted after non self-inflicted gunshot wounds.

EMCF Research Grant (Smith, PI)                               06/01/2020-05/31/2020 0.4 Calendar
Faculty Research Award                                                                    $25,000
Application of a Novel SBIRT Model to Reduce Symptoms of PTSD after Gunshot Injury
This project seeks to assess the feasibility of implementing the SBIRT model to screen and/or
treat for PTSD in patient with non self-inflicted gunshot wounds, and to assess the effects of
SBIRT on PTSD symptoms among patients admitted after non self-inflicted gunshot wounds.

Field Scholars Program (Zeidan, PI)
Emory Global Health Institute
Assessing the Legal Need for Medical Evaluations of Asylum Seekers in Metropolitan Atlanta
The proposed projects seeks to understand the current asylum case demand including case
outcomes, explore the challenges faced by legal teams representing asylum clients, and explore
medical-legal partnerships with local immigration attorneys to understand how attorneys and
clinicians can collaborate to support asylum seekers.

Internal Research Funding (Love, PI)
AWAEM
Women Professional Development Outcome Metrics
The proposed study will determine measurable outcome metrics for women PDGs by
establishing expert consensus from a panel of emergency medicine department chairs and gender
equity leaders.

Internal Research Funding (Salhi, PI)
AWAEM
Professional Development and Gender Identity Among Women Emergency Medicine Residents
The proposed study will seek to elucidate how gender influences the professional identity of
women emergency medicine residents as physicians, and how they negotiate and manage their
multiple identities as women, physicians, and residents. Additionally, the study will explore
strategies women emergency medicine residents utilize to manage conflicting roles and
expectations.


30. Bibliography

    a. Published and Accepted Research Articles in Refereed Journals:

       Zeidan AJ, Khatri U, Munyikwa M, Jones E, Barden-Mejia A, Samuels-Kalow M.
       Barriers to accessing acute care for newly arrived refugees. West J Emerg Med.
       2019;20(6):842-850.
  Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 27 of 30




  Zeidan AJ, Woodward M, Tiballi A, Di Bartolo MI. Targeting Implicit Bias in
  Medicine: Lessons from Art and Archaeology. West J Emerg Med. 2019;21(1)1-3.

  Khatri UG, Love J, Zeidan AJ, Hsu C, Mills A. #Shemergency Presents: Recruitment &
  Retention of Female Residents. Academic Medicine. 2020;95(2):216-220.

  Ferdowsian H, McKenzie K, Zeidan AJ. Asylum Medicine: Standard and Best Practices.
  Health and Human Rights Journal. 2019; 21(1).

  Teran F, Dean AJ, Chan W, Panebianco N, Centeno C, Zeidan AJ, Abella B. Evaluation
  of Out-of-Hospital Cardiac Arrest using Transesophageal Echocardiography in the
  Emergency Department. Resuscitation. 2019; 137:140-147.

  Zeidan AJ, Khatri UG, Aysola J, Shofer FS, Mamtani M, Scott KR, Conlon LW, Lopez
  BL. Implicit bias education and emergency medicine training: step one? awareness.
  Academic Emergency Medicine Education and Training. 2018; 3(1):81-85.

  Zang RZ, Zeidan AJ, Scott K. Man with stridor. Annals of Emergency Medicine.
  2017;69(2):265-266.

  Chen YY, Khoury, P, Ware JM, Holland-Thomas NC, Stoddard JL, Gurprasad S,
  Waldner AJ, Klion AD. Marked and persistent eosinophilia in the absence of clinical
  manifestations. The Journal of Allergy & Clinical Immunology. 2014;133(4):1195-1202.

  Moir S, Buckner CM, Ho J, Wang W, Chen J, Waldner AJ, Posada JG, Kardava L,
  O’Shea MA, Kottilil S, Chun TW, Proschan MA, Fauci AS. B Cells in early and chronic
  HIV infection: evidence for preservation of immune function associated with early
  initiation of antiretroviral therapy. Blood. 2010;116(25):5571-9.

b. Manuscripts Submitted:

  Agrawal P, Madsen T, Lall M, Zeidan AJ. Gender Disparities in Academic Emergency
  Medicine: Strategies for the Recruitment, Retention and Promotion of Women. AEM
  Education in Training. Accepted, copyediting in progress.

  Payton C, Zeidan AJ, Bogen H, Altshuler M. Women’s health screening and mapped
  community resources for refugees resettled in Philadelphia, Pennsylvania. Journal of
  Health Care for the Poor and Underserved. Accepted, copyediting in progress.

  Khatri UG, Bilger A, Zeidan AJ, Meisel Z, Delgado MK, Samuels-Kalow, M, South EG.
  Life after incarceration: A firsthand account of barriers and facilitators to accessing
  healthcare during re-entry. American Journal of Preventive Medicine. Under Review.


c. Review Articles:
  Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 28 of 30



d. Book Chapters:

   Asylum Medicine Textbook Chapter, in process

e. Books edited and written
f. Book review:
g. Manuals, Videos, Computer Programs, and Other Teaching Aids:

  Teran F, Zeidan AJ. TEE Instructional Video: https://www.resuscitativetee.com/lectures/

h. Published Abstracts:

i. Other Publications:

  a. Digital Scholarship

     Pellet, A., Zeidan, A., Avila, J. Acute Versus Chronic Right Heart Failure,
     EMResident, November 2019. Accessed at

     Zeidan, AJ. Standing AFFIRM: Firearm Access Raises Teen’s Risk of Injury, Death.
     Emergency Medicine News. November 2019;41(11):12. Accessed at
     https://journals.lww.com/em-
     news/Fulltext/2019/11000/Standing_AFFIRM__Firearm_Access_Raises_Teen_s_Ris
     k.10.aspx

     Khatri U, Zeidan A, LaRiviere M, Sanchez S, et al. An evaluation of implicit bias
     training in graduate medical education. MedEdPublish. 2019; 8(2).
     https://doi.org/10.15694/mep.2019.000109.1
     *post publication peer reviewed

     Zeidan, AJ. Teenagers and Firearms. AFFIRM Research Article. February 2019.
     Accessed at https://affirmresearch.org/learn/teenagers-and-firearms/

     Flower A, Zeidan AJ. Risk of Clot When Imaging Says Not. February 2019.
     Accessed at http://www.emdocs.net/risk-of-clot-when-imaging-says-not/

     Mohammadie S, Zeidan AJ. Hepatic Encephalopathy: Common Precipitants, Sneaky
     Precipitants and
     Clinical Pearls. March 2019. Accessed at http://www.emdocs.net/hepatic-
     encephalopathy-common-precipitants-sneaky-precipitants-and-clinical-pearls/

     Teran F, Zeidan AJ. Implementation of a Resuscitative TEE Program in the ED-ICU
     Interface. ACEP Critical Care Medicine Newsletter. April 2018. Accessed at
     https://www.acep.org/how-we-serve/sections/critical-care-medicine/news/march-
     2018/implementation-of-a-resuscitative-tee-program-in-the-ed-icu-interface/
Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 29 of 30



   Zeidan, AJ. #Shemergency - The Unstoppable Movement. Published in the
   AWAEM Awareness Newsletter and on the FemInEM Blog. April 2017. Accessed at
   https://feminem.org/2017/08/01/shemergency-unstoppable-movement/.

   Waldner, Amy. The truth about refugees and healthcare: 5 myths busted. Posted on
   The Philadelphia Inquirer. January 2017. Accessed at
   http://www.philly.com/philly/blogs/healthcare/The-truth-about-refugees-and-health-
   care-5-myths-busted.html.

   Waldner A, Raven M, Lazar D, Pines J. Redefining frequent emergency department
   users. Urgent Matters Issue Brief. April 2014. Accessed at:
   https://smhs.gwu.edu/urgentmatters/issuebriefs

   Waldner, Amy. Viewpoint: Physician Advocates Student-Led Support Groups for
   Grief and Loss. AAMC Reporter. Accessed at:
   https://www.aamc.org/newsroom/reporter/julyaugust2014/401384/viewpointphysicia
   nadvocatesstudent-ledsupportgroupsforgriefandl.html


b. Podcasts/Online Media

   Lewiss RE, Zeidan AJ, Gutman A, Firew, T. An Episode Dedicated to the Letter “A”
   = Advocacy https://feminem.org/podcast/an-episode-dedicated-to-the-letter-a-
   advocacy/

   Lewiss RE, Zeidan AJ, Perrone, JM. The Opioid Crisis and Advocacy
   https://feminem.org/podcast/dr-jeanmarie-perrone-chats-the-opioid-crisis-and-
   advocacy/

   Lewiss RE, Zeidan AJ, Viswanathan. The First Doctors Who Create Conference
   https://feminem.org/podcast/the-1st-doctorswhocreate-conference-with-vidya-
   viswanathan/

   Kass D, Mody S, Lema P, Zeidan AJ, Lewiss RE. #FIX18 is a Wrap! Discussing the
   Conference with Some of Original Otters https://feminem.org/podcast/fix18-is-a-
   wrap-discussing-the-conference-with-some-of-original-otters/

   Zeidan AJ. Twitter Session Moderator, FemInEM FIX18 Conference, October 2018
   & September 2019.

   Online Panel Expert, NEJM Resident Expert, Challenges for Women in Medicine,
   September 2018.

   Kass D, Zeidan AJ, Naples R, Lewiss RE. Entering the Shemergency Room.
   https://feminem.org/podcast/entering-the-shemergency-room/ (Podcast panel, March
   2018)
      Case 1:20-cv-01449-SDG Document 4-4 Filed 04/03/20 Page 30 of 30




31. Contributions Not Otherwise Noted:
